United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
BUFFALO VETERANS ADMINISTRATION
MEDICAL CENTER, Buffalo, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1096
Issued: November 12, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 19, 2019 appellant filed a timely appeal from a March 18, 2019 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the March 18, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish a right ankle
condition causally related to the accepted January 29, 2019 employment incident.
FACTUAL HISTORY
On February 5, 2019 appellant, a 52-year-old food service worker, filed a traumatic injury
claim (Form CA-1) alleging that she injured her right ankle on January 29, 2019 when she stepped
into a pothole in the employing establishment parking lot while in the performance of duty. On
the reverse side of the claim form, the employing establishment indicated that she stopped work
on February 1, 2019 and received medical treatment.
A February 5, 2019 right ankle x-ray revealed avulsion fractures by the medial malleolus.
Dr. Jeffrey L. Lieberman, a radiologist, noted that one of the fractures appeared “old” and the other
was of “uncertain age.”
In a progress note dated February 6, 2019, an employee occupational health nurse
practitioner, Chris D. Hull, indicated that on February 1, 2019, appellant presented stating that she
fell on January 29, 2019 at about 2:05 p.m. in the employee parking lot, twisting her right ankle
when leaving for the day. She was off work on January 30 and 31, 2019 resting, using ice, and
elevating her leg. Appellant currently had the same pain level as the initial injury, and she was to
follow up with her own primary care provider as she had a current ankle/foot issue for which she
was already receiving treatment. An examination revealed a full, active range of motion with some
discomfort with lateral and medial motion. Foot flexion and extension was demonstrated without
difficulty or pain. The bilateral malleolus, both medial and lateral, had point tenderness. She was
assessed with avulsion fractures closed/inferior and adjacent to the medial malleolus.
In a chart review note dated February 6, 2019, Brian E. Lucas, a physician assistant,
indicated that his review of the x-rays revealed avulsion fractures, which appeared to be non-acute
in nature. He wrote that it appeared appellant could be treated as an ankle sprain, which could take
8 to 12 weeks to fully improve.
In a February 11, 2019 development letter, OWCP requested that appellant submit
additional evidence in support of her claim. It advised her of the type of factual and medical
evidence needed and provided a questionnaire for her completion, which inquired as to the
circumstances of the injury, including details as to the nature and use of the parking lot. OWCP
also requested that appellant provide a narrative report from her attending physician, to include a
diagnosis and an explanation as to how the reported work incident either caused or aggravated a
medical condition. By separate letter of even date, it also requested additional information from
the employing establishment. OWCP afforded both appellant and the employing establishment 30
days to respond.
In a February 12, 2019 work restriction note, Mr. Hull indicated that appellant could not
stand or walk more than 10 minutes at a time. If the employing establishment was unable to
accommodate this restriction, Mr. Hull advised that she should be sent home.

2

By decision dated March 18, 2019, OWCP denied appellant’s traumatic injury claim.
While it accepted that the January 29, 2019 employment incident occurred as alleged, OWCP
found that no valid diagnosis had been produced in connection with the accepted employment
incident. Thus, appellant had not met the requirements for establishing an injury as defined by
FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,4 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine if an employee sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established.7 Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred.8 The second component is whether the employment incident caused a personal injury.9
An employee may establish that an injury occurred in the performance of duty as alleged, but fail
to establish that the disability or specific condition for which compensation is being claimed is
causally related to the injury.10
Causal relationship is a medical question that generally requires rationalized medical
opinion evidence to resolve the issue.11 A physician’s opinion on whether there is a causal
relationship between the diagnosed condition and the implicated employment factor(s) must be
3

Supra note 1.

4

J.P., Docket No. 19-0129 (issued April 26, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); Joe D.
Cameron, 41 ECAB 153 (1989).
5
J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
6

R.R., Docket No. 19-0048 (issued April 25, 2019); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
7

E.M., Docket No. 18-1599 (issued March 7, 2019); T.H., 59 ECAB 388, 393-94 (2008).

8

L.T., Docket No. 18-1603 (issued February 21, 2019); Elaine Pendleton, 40 ECAB 1143 (1989).

9

B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989).

10

J.P., Docket No. 19-0129 (issued April 26, 2019); L.T., Docket No. 18-1603 (issued February 21, 2019);
Shirley A. Temple, 48 ECAB 404, 407 (1997).
11

E.M., supra note 7; Robert G. Morris, 48 ECAB 238 (1996).

3

based on a complete factual and medical background.12 Additionally, the physician’s opinion must
be expressed in terms of a reasonable degree of medical certainty, and must be supported by
medical rationale, explaining the nature of the relationship between the diagnosed condition and
appellant’s specific employment factor(s).13
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish an injury
causally related to the accepted January 29, 2019 employment incident.
In his report of February 6, 2019, Brian Lucas, a physician assistant, diagnosed an ankle
sprain. However, the medical component of fact of injury must be established by a medical report
from a qualified physician who provides a valid diagnosis of a medical condition in connection to
the January 29, 2019 employment incident.14 OWCP received various treatment records authored
by physician assistants and nurse practitioner. As these providers are not considered
“physician[s]” as defined by FECA, their respective reports are insufficient for purposes of
establishing entitlement to FECA benefits.15
Dr. Lieberman, did not mention any link whatsoever between the January 29, 2019 incident
and the clinical findings of avulsion fractures that he observed on the x-rays of appellant’s right
ankle.16 Therefore, his report does not establish that appellant sustained a condition connected to
the accepted employment incident.17
Without medical evidence authored or countersigned by a qualified physician linking the
accepted incident to a valid diagnosis,18 the Board finds that appellant has not met her burden of

12

M.V., Docket No. 18-0884 (issued December 28, 2018); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

13

Id.

14

Y.N., Docket No. 14-0705 (issued July 2, 2014).

15
5 U.S.C. § 8101(2) provides that a physician includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by state law.
See 5 U.S.C. § 8102(2); M.M., Docket No. 16-1617 (issued January 24, 2017); David P. Sawchuk, 57 ECAB 316, 320
n.11 (2006) (lay individuals such as nurses, physician assistants, and physical therapists are not competent to render
a medical opinion under FECA); M.G., Docket No. 19-0918 (issued September 20, 2019 (nurse practitioners are not
considered physicians under FECA; therefore, their medical findings and/or opinions will not suffice for purposes of
establishing entitlement to FECA benefits). See also Gloria J. McPherson, 51 ECAB 441 (2000); Charley V.B.
Harley, 2 ECAB 208, 211 (1949) (a medical issue such as causal relationship can only be resolved through the
submission of probative medical evidence from a physician).
16

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

17

L.T., Docket No. 18-1603 (issued February 21, 2019).

18

A report from a physician assistant or certified nurse practitioner will be considered medical evidence if
countersigned by a qualified physician. Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship,
Chapter 2.805.3a(1) (January 2013).

4

proof to show that she sustained any medical condition as a result of the accepted January 29, 2019
employment incident.19
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a right ankle
condition causally related to the accepted January 29, 2019 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the March 18, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 12, 2019
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

19

E.M., Docket No. 18-1599 (issued March 7, 2019).

5

